DETAILED ACTION
Claims 13-22 & 31 are pending as amended on 12/10/21.

Response to Amendment
This non-final action is a response to the amendment filed on December 10, 2021 & RCE on Jan 13, 2022.  Claims 13, 16 & 19-20 have been amended as a result of the previous action; the rejections have been redone accordingly.   Claim 31 has been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18, 20, 22 & 31 rejected under 35 U.S.C. 103 as being unpatentable over Zehner, US 2002/0018907 in view of Persson, US 6,773,799.
With regard to claim 13, Zehner teaches various methods of making a WPC “building panel” which comprise applying a mixture of wood fiber/binder/chemical foaming agents (14/26/etc) to a core (12/28/etc) and compression molding, i.e. hot pressing in a discontinuous press or the like in order to form said panel (throughout, e.g. abstract, [0022, 0037, 0040 & FIGS. 1-3]).
While this reference does not expressly disclose whether the pressure of such hot pressing steps falls within 300-800 N/cm2 (3000-8000 kPa, or 30-80 bar), the appropriate pressure for forming an acceptable WPC product would have naturally depended on the materials selected, desired density, etc., and would have been obvious for one of ordinary skill in the art to arrive at during the course of only routine experimentation with hot press parameters.  Persson is one example of prior art which hot presses WPC in either a continuous or discontinuous press in the conventional manner (e.g. abstract), for example at a high pressure of 80 bar [Col. 15, 2-5], wherein “A pressure in the range 15-70 bar is usually used in a continuous pressing process” [Col. 2, 45-46].  It would have been obvious for one of ordinary skill in the art to combine the teachings of Persson with those of Zehner, in order to form a WPC board using known presses & press parameters with predictable success.
Likewise, while Persson does not expressly disclose whether its WPC powder mixture is scattered onto another layer, this was a conventional method for forming layers, as shown for example by Persson, which scatters dry powder layers from mills, belts, and the like to form even layers for pressing (throughout, e.g. [Col. 2, 17-20 & FIGS. 1-4 & 8]).  It would have been obvious for one of ordinary skill in the art to combine the teachings of Persson with those of Zehner, in order to form some or all the layers of material via a common layer application process with predictable success.
With regard to claims 14-15, Zehner teaches thermoset/thermoplastic binders [0022].
With regard to claim 16, Zehner teaches numerous broadly wear-resistant particles (e.g. [0005, 0022]).
With regard to claims 17-18, Zehner teaches these blowing agents [0022].
With regard to claim 20, Zehner teaches many fillers which are considered to meet this broad limitation (e.g. [0022]).
With regard to claims 22 & 31, Zehner teaches wood fiber [0022].

Claims 19 & 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zehner, US 2002/0018907 in view of Persson, US 6,773,799 and further in view of Eadara et al., US 2003/0119987.
With regard to claims 19 & 21, while Zehner does not expressly disclose the use of microsphere fillers, or silica aerogel/cabosil fumed silica fillers, these were conventional fillers for a plastic article, taught for example by Eadara [0046, 0073].  It would have been obvious for one of ordinary skill in the art to combine the teachings of Eadara with those of Zehner & Persson, in order to predictably modify the density/strength of the panels as desired.


Claims 13-20, 22 & 31 are rejected under 35 U.S.C. 103 as being unpatentable over Correll et al., US 6,238,750 in view of Ronden et al., US 5,866,641 and further in view of Chen et al., US 6,555,216.
With regard to claims 13 (and 22) and 31, Correll teaches a method of making a WPC “building panel” which comprises applying a powdered mixture of binder/fillers/additives to a core and hot pressing to form said panel (throughout, e.g. abstract, [Col. 5, 16-46 & FIGS. 1-2]).  The pressure selected will naturally depend on 2) are taught [Col. 7, 38-65].
While this reference does not expressly disclose whether its fillers/additives comprise fibers i.e. wood fibers/chemical foaming agents, these are conventional fillers/additives for such a coating, as taught for example by Ronden, which teaches that one may make a common WPC material comprising powdered binder/wood fibers/chemical foaming agents [Col. 5, 13-22 & Col. 19, 62 – Col. 20, 67].  It would have been obvious for one of ordinary skill in the art to combine the teachings of Ronden with those of Correll, in order to form a lightweight WPC board using known additives with predictable success.
While Correll & Ronden do not expressly disclose ‘scattering’ onto a core, Correll teaches spraying a powder mixture, which could be considered scattering, and in any event, scattering wheels as in Applicant’s disclosure were well-known in this art, as shown for example by Chen, which teaches conventional powder layer scattering implements [Col. 4, 62 – Col. 5, 7].  It would have been obvious for one of ordinary skill in the art to combine the teachings of Chen with those of Correll & Ronden, in order to form a lightweight WPC board using known coating methods with predictable success.
With regard to claims 14-15, Ronden teaches these polymers [Col. 5, 13-22].
With regard to claim 16, Correll teaches numerous broadly wear-resistant particles such as aluminum oxide [Example 1].
With regard to claims 17-18, Ronden teaches the most common & environmentally friendly blowing agent, solid [sodium] bicarbonate & citric acid [Col. 19, 62 – Col. 20, 67].
With regard to claims 19-20, Ronden teaches low-density microspheres (abstract).

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Correll et al., US 6,238,750 in view of Ronden et al., US 5,866,641 and further in view of and further in view of Chen et al., US 6,555,216 & Eadara et al., US 2003/0119987.
While Correll & Ronden & Chen do not expressly disclose the use of silica aerogel/cabosil fumed silica fillers, these were conventional fillers for a plastic article, taught for example by Eadara [0046, 0073].  It would have been obvious for one of ordinary skill in the art to combine the teachings of Eadara with those of Correll & Ronden & Chen, in order to predictably modify the density/strength of the panels as desired.


Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed December 10, 2021 with respect to the prior art rejections of the claims have been fully considered and are primarily drawn toward the claims as amended but are not persuasive.  The claims as amended (which now correspond to non-elected Species A, rather than originally elected species B) remain obvious in light of known methods for pressing such mixes onto a second, “core” layer.
The prior art is considered to meet the claims as written, which remain quite broad.  Arriving within the claimed pressure range via routine experimentation would 
While Applicant appears to assert that Correll & Ronden are not properly combinable as they have somewhat different goals, bodily incorporation is not the standard.  Applicants have not refuted the proposed combination of teachings – namely, that it would have been obvious to one of ordinary skill looking at Correll, which presses a WPC board with a powder coating that may contain fillers/additives, to use the most common of fillers for such a board (wood filler), and a known density-modifying additive such as bicarbonate, as taught by the molding process of Ronden.
The process of forming layers of a laminate by scattering the dried ingredients into a uniform coating was also conventional in the laminating art at the time of Applicants’ invention, and so the instant claims as written are still not considered to be non-obvious over the teachings & suggestions of the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745